DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 – 13, 15 – 17, 19 – 21, 23, 27 and 30 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 8,684,135) in view of Link, Jr. et al. (US 4,566,558).
With respect to claims 10, 21 and 32, Smith et al. teach a method of constructing a sound absorbing structure comprising installing a form material (Fig.1); disposing an acoustic panel on a first surface of the form material; disposing a construction material 
However, Smith et al. fail to particularly disclose wherein the acoustic panel is an array of acoustic panels.
Nevertheless, Link, Jr. et al. teach a sound absorbing structure (Fig.1) comprising an array of acoustic panels (Figs.1 and 4, Items 58) being enclosed by a structural material (Fig.4, Item 46), in this manner providing for the construction material being in fluid state when being disposed over the array of acoustic panels such that the construction material flows between adjacent acoustic panels within the array; and each of the acoustic panels within the array comprising a fibrous acoustic medium having a thickness between about one half inch and about 6 inches, the fibrous acoustic medium comprising a nonwoven material and being porous and permeable to water vapor (Col.5, Lines 19 – 30).    
The Examiner considers that it would have been an obvious matter of design choice to provide the structural element being a ceiling or floor of a building structure because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987) ; furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

  It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Link, Jr. et al. array of acoustic panels as the Smith et al. acoustic panel because it would help tune the structure to provide a desired acoustic performance as necessitated by the specific requirements of the particular application without compromising the physical integrity of the structure.
 With respect to claims 11, 12 and 27, Smith et al. teach comprising coupling the array of acoustic panels on the first side of the form material and further comprising removing the form material and exposing at least a portion of the array of acoustic panels (Col.4, Line 62 – Col.5, Line 30), and Link, Jr. et al. (Fig.1). 
With respect to claim 13, Link, Jr. et al. teach wherein each of the acoustic panels consists of a fibrous acoustic material (Col.5, Lines 19 – 30).  
With respect to claims 16 and 17, Smith et al. teach wherein the array of acoustic panels comprises fiberglass or polyester fiber (Col.3, Lines 60 - 67); and Link, Jr. et al. (Col.5, Lines 19 – 30). Furthermore, it has been held to be within the general skill of a 
With respect to claim 19, Smith et al. teach further comprising removing the form material such that a surface of each of the acoustic panels is exposed (Figs.2 – 4), and Link, Jr. et al. (Fig.1).  
With respect to claims 15, 20 and 23, the Examiner takes official notice that it is well known in the art to permit the construction material to extend into the array of acoustic panels by any predetermined distance because it would assure the acoustic panels to comingle and firmly bond together once the construction material has cured, as disclose by Sanders (US 2009/0050401).  
With respect to claims 30 and 31, the Examiner considers that it would have been an obvious matter of design choice to provide an acoustic material having a particular melting point or the amount of material used because it would tune the acoustic material to provide a predetermined performance as necessitated by the specific requirements of the particular application; furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 8,684,135) in view of Link, Jr. et al. (US 4,566,558), and further in view of Roy (US 8,708,098).

On the other hand, Roy teaches a multi-layered sound absorption structure comprising an acoustic panel comprising a fibrous material (Fig. 1, Item 1; Col.3, Lines 21 - 26); and a construction material (Fig.3, Item 3; Col.5, Lines 59 - 67) coupled to the acoustic medium (Fig.3), and further comprising a barrier (Figs. 1 and 3, Item 2; Col.3, Lines 40 - 49) between the acoustic medium and the construction material.
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Roy barrier configuration with the Smith et al. and Link, Jr. et al. design because it would prevent delamination the layers and additionally, it would protect the building material and/or the acoustic medium from the environment, and would enhance the sound attenuation characteristics of the system.
 
Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. The Examiner still considers that the obvious combination to Smith et al., Link, Jr. et al. and Roy teach the limitations described in the claims as discussed above.
The Examiner considers that the amendment to the claims are obvious matter of design choice that would only tune the acoustic material as necessitated by the specific requirements of the particular application, and would not depart from the scope and spirit of Smith et al., Link, Jr. et al. and Roy teachings. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 19, 2021